  

 

EXHIBIT 10.1

 

RESIGNATION AGREEMENT

This Resignation Agreement (this “Agreement”) is made as of October 3, 2017 by
and between Scott A. Estes (“Executive”) and Welltower Inc., a Delaware
corporation (the “Company”).  

                WHEREAS, Executive and the Company entered into the Third
Amended and Restated Employment Agreement, dated June 16, 2017 (the “Employment
Agreement”) and Executive is currently serving as the Company’s Executive Vice
President – Chief Financial Officer;

 

                WHEREAS, Executive has determined that it is in his best
interests to resign his positions with the Company and the Company has agreed
with that determination;

 

                WHEREAS, in consideration for Executive’s execution and
non-revocation of this Agreement, the Company shall pay to Executive the
payments described in Section 5(a) of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties agree with each other as follows:

 

1.       TERMINATION DATE.   

a.             Executive’s last day of employment with the Company is October 3,
2017 (the “Termination Date”).  Effective as of the Termination Date, Executive
also hereby resigns all other positions Executive holds (i) with the Company,
(ii) with any of the Company’s direct and indirect subsidiaries and/or
affiliates, or (iii) with any other organization as to any position held at the
request of, as a representative of, or for the benefit of the Company. 
Executive agrees to take any additional necessary steps and sign any additional
documentation that may be reasonably requested by the Company in order to give
full effect or confirmation of such resignations. 

b.             The Employment Agreement is terminated as of the Termination
Date, except (i) as provided in Section 17 of the Employment Agreement.

c.              As of the Termination Date, Executive will have no authority or
power to bind the Company or to represent the Company in relation to third
parties or to represent to third parties that Executive has authority or power
to bind the Company or represent the Company.

2.       PAYMENTS UPON TERMINATION.    Within sixty (60) days following the
Termination Date, or such earlier time as required by law or indicated below in
this Section 2, the Company shall provide for the following to Executive:

a.             Base Compensation (as defined in the Employment Agreement)
accrued, but unpaid, through the Termination Date;

b.             any accrued but unpaid PTO through the Termination Date;

c.              any nonforfeitable benefits payable to Executive under the terms
of any deferred compensation, incentive or other benefit plans maintained by the
Company, payable in accordance with the terms of the applicable plan; and

d.             any expenses owed to Executive under Section 4(d) of the
Employment Agreement.

3.       PAYMENTS FOLLOWING RESIGNATION.  The following payments (to which
Executive would not otherwise be entitled) are being offered in consideration
for Executive’s execution and delivery of this Agreement, including the release
attached hereto as Exhibit A (the “Release”), and it becoming effective on or
before November 2, 2017, and are subject to Executive’s compliance with the
covenants and other obligations set forth in Sections 5(a), 5(b), 5(c), 5(d) and
5(e) of this Agreement and Sections 9 and 10 of the Employment Agreement, all of
which must be satisfied in full in order for the payments set forth below in
this Section 3 to be earned.  Notwithstanding the foregoing, any benefits
payable under the 2017-2019 Long-Term Incentive Program shall be governed by the
terms of such Program and the separate form of Waiver and Release of Claims
required thereunder, which is attached hereto as Exhibit B. 

1

--------------------------------------------------------------------------------

  

 

a.             a series of semi-monthly severance payments for the period
commencing immediately following the Termination Date and concluding on January
31, 2019 (the “Severance Period”), each semi-monthly payment in an amount equal
to one-twenty fourth (1/24th) of $1,355,382 (i.e., the sum of (i) Executive’s
Base Compensation, as in effect on the Termination Date, which is $510,000, and
(ii) the greater of (A) the annual bonus paid to Executive for the last fiscal
year preceding the Termination Date, or (B) a minimum bonus equal to thirty-five
percent (35%) of Executive’s Base Compensation, which greater amount is
$845,382). Notwithstanding the foregoing, for the period between the Termination
Date and October 15, 2017, this amount will be prorated by multiplying such
amount by 0.80;

b.             a pro-rated portion of the annual bonus that Executive would have
earned for 2017 if Executive had remained employed for the entire year, based on
the number of days in 2017 that have elapsed as of the Termination Date, payable
at the time that the Company pays bonuses to its executive officers for 2017
(for the avoidance of doubt, the individual performance component of this annual
bonus will be scored at the mid-point between Executive’s threshold and target
amount); 

c.              all of Executive’s outstanding stock options, restricted stock
or other equity awards with time-based vesting shall become fully vested and, in
the case of stock options, exercisable in full, and Executive shall have the
right to exercise such stock options during a period of ninety (90) days
following the Termination Date (the “90 Day Period”) as provided in the
agreements documenting the terms of Executive’s outstanding stock options.  With
respect to such outstanding stock options, in the event that the Company
determines, in accordance with the terms of the Company’s Insider Trading Policy
(the “Policy”) that the trading window shall be closed to Executive during the
entire 90 Day Period such that Executive is prohibited under the Policy from
selling any Option Shares (as defined below) during the entire 90 Day Period,
the Company shall extend the 90 Day Period for an additional five (5) trading
days, beginning on the first day that the Executive could sell any Option Shares
without violating the Policy (the “Extended Period”).  The term “Option Shares”
shall mean shares of the Company’s common stock acquired upon the exercise by
Executive of an outstanding stock option on or after the Termination Date and
during the 90 Day Period.  For the avoidance of doubt, (i) there shall be no
Extended Period except under the circumstances described above in this Section
3(c), and (ii) the Company shall have no obligation to Executive other than to
notify him while he remains subject to the Policy when the trading window for
trading the Company’s common stock in accordance with the Policy opens or
closes.

d.             the treatment of all of Executive’s outstanding stock options,
restricted stock, restricted stock units or other equity awards with
performance-based vesting shall be determined in accordance with the long-term
incentive plan, and any other plans, pursuant to which such awards were granted
and the applicable award agreement; and

e.              continued coverage under any group health plan maintained by the
Company in which Executive participated as of the Termination Date through
January 31, 2019, or until, if earlier, the date Executive obtains comparable
coverage under benefit plans maintained by a new employer, at an after-tax cost
to Executive comparable to the cost that Executive would have incurred for the
same coverage had he remained employed during such period; provided, however,
that the benefit set forth in this Section 3(e) (i) will be treated as taxable
income to Executive and (ii) is contingent on Executive’s timely election of
continuation coverage as provided under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as set forth in Sections 601-609 of the Employee
Retirement Income Security Act of 1974, as amended. 

Executive represents that Exhibit C is a correct and complete list of all of
Executive’s outstanding stock options, restricted stock, restricted stock units
or other equity based awards with time-based vesting or performance-based
vesting.

The pro-rated bonus payable pursuant to subsection (b) shall be paid after the
Compensation Committee has approved bonuses payable for the 2017 calendar year. 
All payments to be made, vesting restrictions to be lifted, or settlements to
occur pursuant to subsections (c) and (d) (excluding stock options) shall be
made to Executive on the first business day following the date that is sixty
(60) days following the Termination Date (except as otherwise expressly provided
in the applicable award agreement).  The payments set forth in subsection (a)
shall commence on the 60th day following the Termination Date and conclude no
later than January 31, 2019, with the first payment including all amounts
accrued to date.

4.       CONDITIONS OF PAYMENTS.

a.             If this Agreement does not become effective and irrevocable by
its terms on or before November 2, 2017, the Company will have no obligation to
make the payments set forth in Section 3 of this Agreement. 

b.             If Executive violates any of his obligations, covenants or
representations under Section 5(a), 5(b), 5(c), 5(d) or 5(e) of this Agreement,
then (i) the Company’s obligations to provide the payments under Section 3 of
this Agreement will immediately

2

--------------------------------------------------------------------------------

  

 

cease, (ii) Executive shall be obligated to return to the Company any
compensation paid or provided to Executive pursuant to Section 3 of this
Agreement, and (iii) the Company will be entitled to obtain all other remedies
provided by law or in equity.

5.       COVENANTS BY EXECUTIVE.  

a.             Protection of Confidential Information.  Executive hereby agrees
that he shall not, directly or indirectly, disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (defined below).  Executive further
agrees that, upon the Termination Date, all Confidential Information in his
possession that is in written or other tangible form shall be returned to the
Company and shall not be retained by Executive or furnished to any third party,
in any form except as provided herein.  Notwithstanding the foregoing, this
Section 5(a) shall not apply to Confidential Information that (i) was publicly
known at the time of disclosure to Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by Executive, (iii) is lawfully disclosed to
Executive by a third party, or (iv) is required to be disclosed by law or by any
court, arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order Executive to disclose or make accessible any information. 
As used in this Agreement, “Confidential Information” means, without limitation,
any non-public confidential or proprietary information disclosed to Executive or
known by Executive as a consequence of or through Executive’s relationship with
the Company, in any form, including electronic media.  Confidential Information
also includes, but is not limited to, the Company’s business plans and financial
information, marketing plans, and business opportunities.  Nothing herein shall
limit in any way any obligation Executive may have relating to Confidential
Information under any other agreement or promise to the Company.

Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during his employment with the Company (except
in the course of performing his duties and obligations to the Company) or after
the Termination Date shall constitute a misappropriation of the Company’s trade
secrets.

Executive agrees that Confidential Information gained by Executive during
Executive’s association with the Company, has been developed by the Company
through substantial expenditures of time, effort and money and constitutes
valuable and unique property of the Company.  Executive recognizes that because
his work for the Company brought him into contact with confidential and
proprietary information of the Company, the restrictions of this Section 5(a)
are required for the reasonable protection of the Company and its investments. 
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the Company’s business that Executive not compete with the
Company for a reasonable period after the Termination Date, as further provided
in Section 5(b).

Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (each a
“Government Agency”).  Executive further understands that this Agreement does
not limit Executive’s ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.  However, to the maximum extent permitted by law,
Executive agrees that if such a charge or complaint is made, Executive shall not
be entitled to recover any individual monetary relief or other individual
remedies.  This Agreement does not limit or prohibit Executive’s right to
receive an award for information provided to any Government Agency to the extent
that such limitation or prohibition is a violation of law.

Executive affirms that Executive has not divulged any proprietary or
confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s policies and
Executive’s agreement(s) with the Company and/or common law.  Executive further
affirms that Executive is not aware of and has not reported any allegations of
wrongdoing by the Company or its officers or directors, including any
allegations of corporate fraud, to a Government Agency or other person, and
therefore has not been retaliated against for reporting any allegations of
wrongdoing by the Company or its officers or directors, including any
allegations of corporate fraud.

b.             Non-Competition.  Executive hereby agrees that he will not at all
during the Severance Period (the “Restricted Period”), engage in the (i)
ownership or operation of Health Care Facilities (defined below); (ii)
investment in or lending to Health Care Facilities; (iii) management of Health
Care Facilities; or (iv) provision of any planning, development or executive
services for Health Care Facilities.  “Health Care Facilities” means any senior
housing facilities, facilities used or intended for the delivery of health care

3

--------------------------------------------------------------------------------

  

 

services, active adult communities, independent living facilities, assisted
living facilities, skilled nursing facilities, inpatient rehabilitation
facilities, ambulatory surgery centers, medical office buildings and/or
hospitals.  Executive will be deemed to be engaged in such competitive business
activities if he participates in such a business enterprise as an employee,
officer, director, consultant, agent, partner, proprietor, or other participant;
provided that the ownership of no more than two percent (2%) of the stock of a
publicly traded Company engaged in a competitive business shall not be deemed to
be engaging in competitive business activities.  For the avoidance of doubt, the
payment of cash severance set forth in Section 3(a), as well as the provision of
continued coverage under any group health plan set forth in Section 3(e), to the
extent not terminated sooner as set forth in Section 3(e), shall run through the
Restricted Period. Nonetheless, all severance benefits set forth in Section 3
are subject to the Conditions of Payment set forth in Section 4. 

c.              Non-Solicit of Employees. During the Restricted Period,
Executive will be prohibited, to the fullest extent allowed by applicable law,
from directly or indirectly, individually or on behalf of any person or entity,
encouraging, inducing, attempting to induce, recruiting, attempting to recruit,
soliciting or attempting to solicit or participating in the recruitment for
employment, contractor or consulting opportunities anyone who is employed at
that time by the Company or any subsidiary or affiliate.

d.             Non-Disparagement. Executive will not make or authorize anyone
else to make on Executive’s behalf any disparaging or untruthful remarks or
statements, whether oral or written, about the Company, its operations or its
products, services, affiliates, officers, directors, employees, or agents, or
issue any communication that reflects adversely on or encourages any adverse
action against the Company.  Executive will not make any direct or indirect
written or oral statements to the press, television, radio or other media or
other external persons or entities concerning any matters pertaining to the
business and affairs of the Company, its affiliates or any of its officers or
directors.

e.              Return of Company Materials.  

i.                     Definition of Electronic Media Equipment and Electronic
Media Systems.  For purposes of this Agreement, “Electronic Media Equipment”
includes, but is not limited to, computers, external storage devices, thumb
drives, handheld electronic devices, telephone equipment, and other electronic
media devices. Additionally, “Electronic Media Systems” includes, but is not
limited to, computer servers, messaging and email systems or accounts, and
web-based services (including cloud-based information storage accounts), whether
provided for Executive’s use directly by the Company or by third-party providers
on behalf of the Company.

ii.                    Return of Company Property. Executive understands and
agrees that anything that he created or worked on for the Company while working
for the Company belongs solely to the Company and that Executive cannot remove,
retain, or use such information without the Company’s express written
permission. Accordingly, on or before the Termination Date, Executive will
immediately deliver to the Company, and will not keep in his possession,
recreate, or deliver to anyone else, any and all Company property, including,
but not limited to, Confidential Information, all Company equipment including
all Company Electronic Media Equipment, all tangible embodiments of Confidential
Information, all electronically stored information and passwords to access such
property, Company credit cards, records, data, notes, notebooks, lists, books,
client contact information, reports, files, proposals, lists, correspondence,
specifications, software, any other documents and property, and reproductions of
any of the foregoing items, including, without limitation, those records
maintained on a cloud storage network.

iii.                  Return of Company Information on Company Electronic Media
Equipment.  Executive agrees that he has not and will not copy, delete, or alter
any information, including personal information voluntarily created or stored,
contained upon his Company Electronic Media Equipment prior to returning any
information to the Company.

iv.                  Return of Company Information on Personal Electronic Media
Equipment.  In addition, if Executive has used any personal Electronic Media
Equipment or personal Electronic Media Systems to create, receive, store,
review, prepare or transmit any Company information, including but not limited
to, Confidential Information, Executive agrees, on or before the Termination
Date, to make a prompt and reasonable search for such information in good faith,
including reviewing any personal Electronic Media Equipment or personal
Electronic Media Systems to locate such information and if he locates such
information, he agrees to notify the Company of that fact and then provide the
Company with a computer-useable copy of all such Company information from those
equipment and systems or a reasonable opportunity to create such a copy; and he
agrees to cooperate reasonably with the Company to verify that the necessary
copying is completed (including upon request providing a sworn declaration
confirming the return of property and deletion of information), and, upon
confirmation of compliance by the Company, he agrees to delete and expunge all
Company information.

v.                   Breach of Section 5(e).  To the extent the Company
reasonably believes there is a breach of Section 5(e) and to the extent such
breach of Section 5(e) is curable, the Company will give Executive written
notice of such breach and a period

4

--------------------------------------------------------------------------------

  

 

of not less than five (5) business days to substantially cure the same. 
Additionally, to the extent Executive determines he is in breach of Section
5(e), he shall notify the Company and substantially cure such breach within five
(5) business days of determining such breach.  If Executive substantially cures
the breach discussed in this Section 5(e)(v) within such cure period, he will be
deemed to be in compliance with Section 5(e). 

f.              While employed by the Company and during the Restricted Period,
Executive will communicate the contents of this Section 5 to any person, firm,
association, partnership, corporation or other entity that Executive intends to
be employed by, associated with, or represent.

g.              For the avoidance of doubt, any breach of Section 5(a) through
5(e) of this Agreement, inclusive, shall constitute a material breach of this
Agreement.  Notwithstanding Section 6 of this Agreement, the parties agree that
it would be difficult to fully compensate the Company for damages resulting from
the breach or threatened breach of the covenants set forth in Sections 5(a)
through 5(e) of this Agreement and accordingly agree that the Company shall be
entitled to temporary and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, or to obtain specific
performance, without the need to post any bond, to enforce such provisions in
any action or proceeding instituted in the United States District Court for the
Northern District of Ohio or in any court in the State of Ohio having subject
matter jurisdiction.  This provision with respect to injunctive relief shall
not, however, diminish the Company’s right to claim and recover damages.

6.       ARBITRATION.  Subject to Section 5(g) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement or
Executive’s employment with the Company, including without limitation the
construction or application of any of the terms, provisions, or conditions of
this Agreement and any claims for any alleged discrimination, harassment, or
retaliation in violation of any federal, state or local law, will be resolved
exclusively in final and binding arbitration held under the auspices of the
American Arbitration Association (“AAA”) and shall be conducted in accordance
with the National Rules for the Resolution of Employment Disputes, or successor
rules then in effect. The arbitration will be held in New York, New York, and
will be conducted and administered by AAA or, in the event AAA does not then
conduct arbitration proceedings, a similarly reputable arbitration
administrator. Executive and the Company will select a mutually acceptable,
neutral arbitrator from among the AAA panel of arbitrators.  Except as provided
by this Agreement, the Federal Arbitration Act will govern the administration of
the arbitration proceedings. The arbitrator will apply the substantive law (and
the law of remedies, if applicable) of the State of Ohio, or federal law, if
Ohio law is preempted, and the arbitrator is without jurisdiction to apply any
different substantive law. Executive and the Company will each be allowed to
engage in adequate discovery, the scope of which will be determined by the
arbitrator consistent with the nature of the claim[s] in dispute. The arbitrator
will have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and will apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator will render a
written award and supporting opinion that will set forth the arbitrator’s
findings of fact and conclusions of law. Judgment upon the award may be entered
in any court of competent jurisdiction. The Company will pay the arbitrator’s
fees, as well as all administrative fees, associated with the arbitration. Each
party will be responsible for paying its own attorneys’ fees and costs
(including expert witness fees and costs, if any), provided, however, that the
arbitrator may award attorney’s fees and costs to the prevailing party, except
as prohibited by law. The existence and subject matter of all arbitration
proceedings, including, any settlements or awards there under, shall remain
confidential. In entering into this Agreement, both parties are waiving the
right to a trial by judge or jury.

7.       SECTION 409A.

a.             This Agreement is intended to comply with Section 409A of the
Code and will be administered and interpreted in a manner intended to comply
with Code Section 409A.  Any provision that would cause this Agreement or any
payment hereof to fail to satisfy Code Section 409A of the Code shall have no
force or effect until amended to the minimum extent required to comply with Code
Section 409A, which amendment may be retroactive to the extent permitted by Code
Section 409A.  A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits that may be considered “deferred compensation” under Code
Section 409A (after taking into account all exclusions applicable to such
payments or benefits under Code Section 409A) upon or following a termination of
employment unless such termination is also a “Separation from Service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “retirement,” “termination,” “termination of
employment” or like terms shall mean Separation from Service. 

b.             Any payment scheduled to be made under this Agreement that may be
considered “deferred compensation” under Code Section 409A (after taking into
account all exclusions applicable to such payments or benefits under Code
Section 409A), that are otherwise due on or within the six-month period
following the Termination Date will accrue during such six-month period and will
instead become payable in a lump sum payment on the first business day period
following such six-month period.  Furthermore, if any other payments of money or
other benefits due to Executive under this Agreement could cause the application
of an accelerated or

5

--------------------------------------------------------------------------------

  

 

additional tax under Code Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax.  To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Code Section 409A (after taking into
account all exclusions applicable to such payments or benefits under Section
409A), any such reimbursements or in-kind benefits shall be paid to Executive in
a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  

c.                Notwithstanding any contrary provision herein, Executive’s
right to any payment (including each installment payment) under this Agreement
shall be treated as a “separate payment” within the meaning of Code Section
409A.   

d.             The Company shall consult with Executive in good faith regarding
the implementation of the provisions of this Section 7; provided that the
Company shall not have any liability to Executive with respect thereto absent a
breach by the Company of this Section 7 and the Company’s employees or
representatives shall not have any liability to Executive with respect thereto. 

8.       COOPERATION.  To the extent reasonably requested by the CEO of the
Company or the Board of Directors of the Company, Executive shall cooperate with
the Company in connection with matters arising out of Executive’s service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of Executive’s other activities.  The Company shall reimburse
Executive for reasonable expenses incurred in connection with such cooperation.

9.       NO ADMISSION OF LIABILITY.  Nothing in this Agreement will constitute
or be construed in any way as an admission of any liability or wrongdoing
whatsoever by the Company or Executive.

10.    PAYMENT OF SALARY AND RECEIPT OF ALL BENEFITS.  Executive acknowledges
and represents that, other than the consideration set forth or otherwise
referenced in this Agreement, the Company has paid or provided all salary,
wages, bonuses, accrued vacation, PTO, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Executive.

11.    INTEGRATED AGREEMENT.  This Agreement, including the Release attached as
Exhibit A, is intended by the parties to be a complete and final expression of
their rights and duties respecting the subject matter of this Agreement and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including but not limited to the Employment Agreement, except as expressly set
forth herein (e.g., treatment of certain equity awards pursuant to the
applicable plans, awards and other operative documents per Section 3(d) hereof
or survival of the Employment Agreement per Section 1(b) hereof). Except as
expressly provided herein, nothing in this Agreement is intended to negate
Executive’s agreement to abide by the Company’s policies while serving as an
employee of the Company (or thereafter to the extent provided by such policies),
including but not limited to the Company’s Code of Business Conduct and Ethics
and its Employee Handbook, or any other agreement governing the disclosure
and/or use of proprietary information, which Executive signed while working with
the Company or its predecessors; nor to waive any of Executive’s obligations
under state and federal trade secret laws.

12.    TAXES AND OTHER WITHHOLDINGS.  Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.  Executive acknowledges
that (i) the Company has made no representation to Executive as to the tax
treatment of any compensation or benefits to be paid to Executive under this
Agreement and (ii) the Company has no obligation to “gross-up” any amount
payable to Executive under this Agreement for taxes payable by Executive
thereon.

13.    SURVIVAL.  Except as mutually agreed in writing in accordance with
Section 15 below, the covenants, agreements, representations and warranties
contained in or made in Section 4, 5, 6, 8, 9, 10, 11, 15 and this Section 13 of
this Agreement shall survive any termination of this Agreement.

14.    WAIVER.  Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.



6

--------------------------------------------------------------------------------

  

 

15.    MODIFICATION.  This Agreement may not be modified or terminated unless
such modification or termination is embodied in writing, signed by the party
against whom the modification is to be enforced.

16.    NOTICE.  Except as otherwise expressly provided in this Agreement, any
notice to either party hereunder shall be in writing and sent by overnight
courier, certified mail, or registered mail (return receipt requested), postage
prepaid, addressed as follows (or to such other address as such party may
designate in writing from time to time):

If to the Company:

Welltower Inc.

4500 Dorr Street

Toledo, OH  43615

Attention:  Legal Department

 

                If to the Executive, at the address on file with the Company’s
Human Resources              

                Department.

 

                The actual date of mailing, as shown by a mailing receipt
therefor, shall determine the time at which notice was given.

 

17.    ASSIGNMENT AND SUCCESSORS.   The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets or the business of
the Company.  The rights and obligations of the Company under this Agreement
shall inure to the benefit and shall be binding upon the successors and assigns
of the Company. Executive shall not have any right to assign his obligations
under this Agreement and shall only be entitled to assign his rights under this
Agreement upon his death (in which case any payments or benefits provided
hereunder will be provided to his designated beneficiary or, if no such
beneficiary has been designated, to his estate), solely to the extent permitted
by this Agreement, or as otherwise agreed to by the Company.

18.    SEVERABILITY.  Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if any of the
provisions contained in this Agreement is determined by an arbitrator or court
of competent jurisdiction to be unenforceable because it is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it shall be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law in order to achieve the intent of the parties.

19.    GOVERNING LAW.  This Agreement will be construed, interpreted, governed
and enforced in accordance with the laws of the State of Ohio, without regard to
its conflict of laws principles.

20.    COUNTERPARTS.   This Agreement may be executed in counterparts and
delivered by means of facsimile or portable document format (PDF), each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument.  

[Signature Page Follows] 



7

--------------------------------------------------------------------------------

  

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, effective as of the day and year
first written above.

 

WELLTOWER INC.                                                        EXECUTIVE

                                  

                                                        

By: /s/ Matthew McQueen                                               
                /s/ Scott A.
Estes                                                 

Name:    Matthew McQueen                                            Scott A.
Estes

Title:  Senior Vice President,

General Counsel and Corporate Secretary

 

Date: October 3, 2017                                                       
Date: October 3, 2017                                       



 

  

 

 


  



 

  

 



8

--------------------------------------------------------------------------------

  

 

Exhibit A

 

WAIVER AND RELEASE OF CLAIMS

This WAIVER AND RELEASE OF CLAIMS (this “Agreement”) is made by and between
Welltower Inc. (the “Company”) and Scott A. Estes on behalf of himself and his
agents, heirs, executors, administrators, successors and assigns (collectively
referred to herein as “Executive”). 

1.       General Release of Claims. 

1.1.     General Release of All Claims.  In exchange for the payments and
benefits provided by the Company under the Resignation Agreement between the
Company and Executive, dated October 3, 2017 (the “Resignation Agreement”),
which Executive acknowledges and agrees provides adequate consideration to which
Executive would not otherwise be entitled, Executive unconditionally, knowingly
and voluntarily releases, remises, and forever discharges the Company and any of
its past or present subsidiaries, divisions, joint ventures, affiliates, related
entities, predecessors, merged entities and parent entities, benefit plans, and
all of their respective past and present officers, directors, stockholders,
employees, partners, members, managers, owners, consultants and advisors,
benefit plan administrators and trustees, agents, attorneys, insurers,
representatives, affiliates and all of their respective successors and assigns
(collectively, the “Company Released Parties”), from any and all claims,
actions, causes of action, demands, obligations, grievances, suits, losses,
debts and expenses (including attorney’s fees and costs), damages and claims in
law or in equity of any nature whatsoever, known or unknown, suspected or
unsuspected, Executive ever had, now has, or may ever have against any Company
Released Party  up to and including the day on which Executive signs this
Agreement.  Without limiting the generality of the foregoing, subject to Section
1.2 below, the claims Executive is waiving include, but are not limited to, (a)
any claims, demands, and causes of action alleging violations of public policy,
or of any federal, state, or local law, statute, regulation, executive order, or
ordinance, or of any duties or other obligations of any kind or description
arising in law or equity under foreign, federal, state, or local law,
regulation, ordinance, or public policy having any bearing whatsoever on the
terms or conditions of Executive’s employment with or by the Company or the
termination or resignation of Executive’s employment with the Company or any
association or transaction with or by the Company; (b) all claims of
discrimination or harassment on the basis of age, sex, race, national origin,
religion, sexual orientation, disability, veteran status or any other legally
protected category; (c) all claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Fair Labor Standards Act, the
Genetic Information Nondiscrimination Act, 42 U.S.C. § 1981, and all other
federal, state and local fair employment and anti-discrimination laws, all as
amended, including without limitation the Ohio Civil Rights Act, O.R.C. §
4112.01 et seq., the Ohio Age Discrimination in Employment Act, O.R.C. §
4112.14, the Ohio Uniformed Services Employment and Reemployment Act, O.R.C. §§
5903.01, 5903.02; (d) all claims under the Worker Adjustment and Retraining
Notification Act and similar state and local statutes, all as amended; (e) all
claims under the National Labor Relations Act, as amended; (f) all claims under
the Family and Medical Leave Act and other federal, state and local leave laws,
all as amended; (g) all claims under the Employment Retirement Income Security
Act, as amended (except with respect to accrued vested benefits under any
retirement or 401(k) plan in accordance with the terms of such plan and
applicable law); (h) all claims under the False Claims Act, the Securities
Exchange Act of 1934, the Commodity Exchange Act, the Consumer Financial
Protection Act, the American Recovery and Reinvestment Act, the Foreign Corrupt
Practices Act, and the EU Competition Law, all as amended; (i) all claims of
whistleblowing and retaliation under federal, state and local laws, including
without limitation the Ohio Whistleblower Protection Act, O.R.C. § 4113.51 et.
seq., Ohio statutory provisions regarding retaliation/discrimination for
pursuing a workers compensation claim; (j) all claims under the Ohio Minimum
Fair Wages Act, O.R.C. §  4111.01 et seq.; (k) all claims under the Ohio Wage
Payment Act, O.R.C. §  4113.15; (l) all claims under any principle of common law
or sounding in tort or contract; (m) all claims concerning any right to
reinstatement; (n) all claims under the Immigration Reform and Control Act; (o)
all claims under the Fair Credit Reporting Act; (p) all claims under The Equal
Pay Act; (q) all claims for attorneys’ fees, costs, damages or other relief
(monetary, equitable or otherwise), whether under foreign, federal, state or
local law, whether statutory, regulatory or common law, to the fullest extent
permitted by law; and (r) all claims under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Company Released Parties and Executive.  Further, each of the persons and
entities released herein is intended to and shall be a third-party beneficiary
of this Agreement.  

1.2.     Claims Not Released.  This release of claims does not affect or waive:
(a) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (b) any claims Executive
may have for his own vested accrued employee benefits under the terms of the
Company’s health, welfare, or retirement benefit plans as of Executive’s last
day of employment with the Company; (c) any right to pursue claims which by law
cannot be waived by signing this Agreement; (d) Executive’s rights to
indemnification under any indemnification agreement he has with the

9

--------------------------------------------------------------------------------

  

 

Company or any other Company Released Party and/or under the Company’s or any
Company Released Party’s charter or bylaws, or to whatever coverage Executive
may have under the Company’s or any Company Released Party’s directors’ and
officers’ insurance policy for acts and omissions when Executive was an officer
or director of the Company or of any Company Released Party; or (e) Executive’s
right to enforce this Agreement and the Resignation Agreement (including, for
the avoidance of doubt, his rights with respect to the equity awards described
in Exhibit C of the Resignation Agreement).

1.3.     Government Agencies.  Notwithstanding any other provision in this
Agreement to the contrary, nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (each a
“Government Agency”). Executive further understands that this Agreement does not
limit Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. However, to the maximum extent permitted by law,
Executive agrees that if such a charge or complaint is made, Executive shall not
be entitled to recover any individual monetary relief or other individual
remedies.  This Agreement does not limit or prohibit Executive’s right to
receive an award for information provided to any Government Agency to the extent
that such limitation or prohibition is a violation of law.

1.4.     Collective/Class Action Waiver.  If any claim is not subject to
release, to the extent permitted by law, Executive waives any right or ability
to be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which the Company or any other Company Released Party
is a party.

1.5.     Release of Unknown Claims.   Executive intends that this release of
claims cover all claims described above, whether or not known to Executive. 
Executive further recognizes the risk that, subsequent to the execution of this
Agreement, Executive may incur loss, damage or injury which Executive attributes
to the claims encompassed by this release.  Executive also expressly waives and
relinquishes, to the fullest extent permitted by law, any and all rights he may
have under California Civil Code Section 1542, or the comparable provisions of
the laws of any other jurisdiction, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

2.       Acknowledgments and Affirmations.   

2.1.     Executive affirms that Executive has not filed, caused to be filed, or
presently is a party to any claim against any Company Released Party.  Executive
also represents and warrants that there has been no assignment or other transfer
of any interest in any claim by Executive that is covered by the release set
forth in Section 1. 

2.2.     Executive affirms that (a) except for the benefits referred to in
Section 1.2(b) above, Executive has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are considered
earned and therefore due and payable as of the date Executive signs this
Agreement; (b) Executive has been granted any leave to which Executive was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws; (c) Executive has no known workplace injuries
or occupational diseases; (d) Executive has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers; (e)
Executive has not been prohibited, restricted or otherwise interfered with by
any Company Released Party from communicating with any Governmental Agency as
described in Section 1.3 above; and (f) all of the Company’s decisions regarding
Executive’s pay and benefits through the date of Executive’s execution of this
Agreement were, to Executive’s knowledge,  not discriminatory based on age, sex,
race, national origin, religion, sexual orientation, disability, veteran status
or any other classification protected by law.

2.3.       Executive hereby represents and warrants that he has not breached any
of his obligations under Sections 9 and 10 of the Third Amended and Restated
Employment Agreement between Executive and the Company, dated June 16, 2017, as
well as the obligations under Section 5 of the Resignation Agreement and hereby
ratifies and affirms such obligations, which shall continue in full force and
effect in accordance with their terms.  

10

--------------------------------------------------------------------------------

  

 

3.       No Admission of Wrongdoing.  Executive and the Company agree that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed at any time for any purpose as an
admission by any Company Released Party of wrongdoing or evidence of any
liability or unlawful conduct of any kind.

4.       Consultation with Attorney; Voluntary Agreement.  The Company hereby
advises Executive to consult with an attorney of his choosing prior to signing
this Agreement.  Executive understands and agrees that Executive has the right
and has been given the opportunity to review this Agreement with an attorney. 
Executive acknowledges and agrees that the payments and benefits provided by the
Company under the terms of the Resignation Agreement are sufficient
consideration to require him to comply with his obligations under this
Agreement.  Executive represents that he has read this Agreement and understands
its terms and that he enters into this Agreement freely, voluntarily, and
without coercion. Except as otherwise provided in Section 1.2, EXECUTIVE, FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING
TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EACH
AND EVERY COMPANY RELEASED PARTY AS OF THE DATE OF EXECUTION OF THIS AGREEMENT.

5.       Effective Date; Revocation.  Executive acknowledges and agrees that:
(a) Executive has been given at least twenty-one (21) days during which to
review and consider the provisions of this Agreement, although he may at his
discretion, knowingly and voluntarily, sign and return the Agreement at any
earlier time, but Executive may not sign and return the Agreement until on or
after his last day of employment with the Company; (b) modification of this
Agreement does not restart this twenty-one (21)-day consideration period; (c)
Executive is waiving rights or claims which may be waived by law in exchange for
consideration that is not otherwise due to Executive, including claims and
rights under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and as otherwise described in this Agreement; (d) rights or claims that
may arise after the date this Agreement is executed, including those arising
under the ADEA, are not waived by this Agreement; (e) at any time within seven
(7) days after signing this Agreement, Executive may revoke this Agreement; and
(f) this Agreement is not enforceable until the revocation period has passed
without a revocation.

To revoke this Agreement, Executive must send a written statement of revocation
delivered by certified mail to Welltower Inc., Attn:  Chief Executive Officer,
4500 Dorr Street, Toledo, OH  43615.  This revocation must be received no later
than the seventh (7th) day following Executive’s execution of this Agreement. If
no such revocation occurs, this Agreement shall become effective on the eighth
(8th) day following execution of this Agreement.

In the event that Executive revokes this Agreement, it shall have no force or
effect, and Executive shall have no right to receive or retain any payments and
benefits provided by the Company under the terms of the Resignation Agreement.

6.       Severability.  In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.

7.       Waiver.  No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.  This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.

8.       Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Ohio, without regard to principles of
conflict of laws of such state.

9.       Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

10.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

[signature page follows]



11

--------------------------------------------------------------------------------

  

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.

 

Dated:  October 3, 2017

EXECUTIVE

 

 

 

/s/ Scott A. Estes                               

 

Name: Scott A. Estes

 

 

 

 

Dated:  October 3, 2017

 

WELLTOWER INC.

 



 

By: /s/ Matthew McQueen                                        

 

Name: Matthew McQueen

 

Title:   Senior Vice President – General Counsel and Corporate Secretary

 

 

 

 

12

--------------------------------------------------------------------------------

  

 

Exhibit B

 

WAIVER AND RELEASE OF CLAIMS

UNDER THE 2017-2019 LONG-TERM INCENTIVE PROGRAM

This WAIVER AND RELEASE OF CLAIMS (this “Agreement”) is made by and between
Welltower Inc. (the “Company”) and Scott A. Estes on behalf of himself or
herself and his or her agents, heirs, executors, administrators, successors and
assigns (collectively referred to herein as “Employee”). 

1.       General Release of Claims. 

1.1.     General Release of All Claims.  In exchange for the payments and
benefits provided by the Company under the terms of the Welltower Inc. 2017-2019
Long-Term Incentive Program (the “Program”), which Employee acknowledges and
agrees provide adequate consideration to which Employee would not otherwise be
entitled, Employee unconditionally, knowingly and voluntarily releases, remises,
and forever discharges the Company and any of its past or present subsidiaries,
divisions, joint ventures, affiliates, related entities, predecessors, merged
entities and parent entities, benefit plans, and all of their respective past
and present officers, directors, stockholders, employees, partners, members,
managers, owners, consultants and advisors, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates and all of
their respective successors and assigns (collectively, the “Company Released
Parties”), from any and all claims, actions, causes of action, demands,
obligations, grievances, suits, losses, debts and expenses (including attorney’s
fees and costs), damages and claims in law or in equity of any nature
whatsoever, known or unknown, suspected or unsuspected, Employee ever had, now
has, or may ever have against any Company Released Party  up to and including
the day on which Employee signs this Agreement.  Without limiting the generality
of the foregoing, subject to Section 1.2 below, the claims Employee is waiving
include, but are not limited to, (a) any claims, demands, and causes of action
alleging violations of public policy, or of any federal, state, or local law,
statute, regulation, executive order, or ordinance, or of any duties or other
obligations of any kind or description arising in law or equity under foreign,
federal, state, or local law, regulation, ordinance, or public policy having any
bearing whatsoever on the terms or conditions of Employee’s employment with or
by the Company or the termination or resignation of Employee’s employment with
the Company or any association or transaction with or by the Company; (b) all
claims of discrimination or harassment on the basis of age, sex, race, national
origin, religion, sexual orientation, disability, veteran status or any other
legally protected category; (c) all claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, the Genetic Information Nondiscrimination Act, 42 U.S.C. § 1981,
and all other federal, state and local fair employment and anti-discrimination
laws, all as amended, including without limitation the Ohio Civil Rights Act,
O.R.C. § 4112.01 et seq., the Ohio Age Discrimination in Employment Act, O.R.C.
§ 4112.14, the Ohio Uniformed Services Employment and Reemployment Act, O.R.C.
§§ 5903.01, 5903.02; (d) all claims under the Worker Adjustment and Retraining
Notification Act and similar state and local statutes, all as amended; (e) all
claims under the National Labor Relations Act, as amended; (f) all claims under
the Family and Medical Leave Act and other federal, state and local leave laws,
all as amended; (g) all claims under the Employee Retirement Income Security
Act, as amended (except with respect to accrued vested benefits under any
retirement or 401(k) plan in accordance with the terms of such plan and
applicable law); (h) all claims under the Sarbanes-Oxley Act of 2002, the False
Claims Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Securities Exchange Act of 1934, the Commodity Exchange Act, the Consumer
Financial Protection Act, the American Recovery and Reinvestment Act, the
Foreign Corrupt Practices Act, and the EU Competition Law, all as amended; (i)
all claims of whistleblowing and retaliation under federal, state and local
laws, including without limitation the Ohio Whistleblower Protection Act, O.R.C.
§ 4113.51 et. seq., Ohio statutory provisions regarding
retaliation/discrimination for pursuing a workers compensation claim; (j) all
claims under the Ohio Minimum Fair Wages Act, O.R.C. §  4111.01 et seq.; (k) all
claims under the Ohio Wage Payment Act, O.R.C. §  4113.15; (l) all claims under
any principle of common law or sounding in tort or contract; (m) all claims
concerning any right to reinstatement; (n) all claims under the Immigration
Reform and Control Act; (o) all claims under the Fair Credit Reporting Act; (p)
all claims under The Equal Pay Act; (q) all claims for attorneys’ fees, costs,
damages or other relief (monetary, equitable or otherwise), whether under
foreign, federal, state or local law, whether statutory, regulatory or common
law, to the fullest extent permitted by law; and (r) all claims under any
policy, agreement, contract, understanding or promise, written or oral, formal
or informal, between any of the Company Released Parties and Employee.  Further,
each of the persons and entities released herein is intended to and shall be a
third-party beneficiary of this Agreement.  

1.2.     Claims Not Released.  This release of claims does not affect or waive:
(a) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (b) any claims Employee
may have for his or her own vested accrued employee benefits under the terms of
the Company’s health, welfare, or retirement benefit plans as of

13

--------------------------------------------------------------------------------

  

 

Employee’s last day of employment with the Company; (c) any right to pursue
claims which by law cannot be waived by signing this Agreement; (d) Employee’s
rights to indemnification under any indemnification agreement he or she has with
the Company or any other Company Released Party and/or under the Company’s or
any Company Released Party’s charter or bylaws, or to whatever coverage Employee
may have under the Company’s or any Company Released Party’s directors’ and
officers’ insurance policy for acts and omissions when Employee was an officer
or director of the Company or of any Company Released Party; or (e) Employee’s
right to enforce this Agreement and the Resignation Agreement between the
Company and Employee, dated October 3, 2017 (the “Resignation Agreement”)
(including, for the avoidance of doubt, his rights with respect to the equity
awards described in Exhibit C of the Resignation Agreement). 

1.3.     Government Agencies.  Notwithstanding any other provision in this
Agreement to the contrary, nothing contained in this Agreement limits Employee’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (each a “Government
Agency”). Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. However, to the maximum extent permitted by law, Employee
agrees that if such a charge or complaint is made, Employee shall not be
entitled to recover any individual monetary relief or other individual
remedies.  This Agreement does not limit or prohibit Employee’s right to receive
an award for information provided to any Government Agency to the extent that
such limitation or prohibition is a violation of law.

1.4.     Collective/Class Action Waiver.  If any claim is not subject to
release, to the extent permitted by law, Employee waives any right or ability to
be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which the Company or any other Company Released Party
is a party.

1.5.     Release of Unknown Claims.   Employee intends that this release of
claims cover all claims described above, whether or not known to Employee. 
Employee further recognizes the risk that, subsequent to the execution of this
Agreement, Employee may incur loss, damage or injury which Employee attributes
to the claims encompassed by this release.  Employee also expressly waives and
relinquishes, to the fullest extent permitted by law, any and all rights he or
she may have under California Civil Code Section 1542, or the comparable
provisions of the laws of any other jurisdiction, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

2.       Acknowledgments and Affirmations.   

2.1.     Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against any Company Released Party.  Employee
also represents and warrants that there has been no assignment or other transfer
of any interest in any claim by Employee that is covered by the release set
forth in Section 1. 

2.2.     Employee affirms that (a) except for the benefits referred to in
Section 1.2(b) above, Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are considered
earned and therefore due and payable as of the date Employee signs this
Agreement; (b) Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws; (c) Employee has no known workplace injuries
or occupational diseases; (d) Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers; (e)
Employee has not been prohibited, restricted or otherwise interfered with by any
Company Released Party from communicating with any Governmental Agency as
described in Section 1.3 above; and (f) all of the Company’s decisions regarding
Employee’s pay and benefits through the date of Employee’s execution of this
Agreement were, to Employee’s knowledge, not discriminatory based on age, sex,
race, national origin, religion, sexual orientation, disability, veteran status
or any other classification protected by law.

2.3.     Employee affirms and agrees that Employee has not divulged any
proprietary or confidential information of the Company and will continue to
maintain the confidentiality of such information consistent with the Company’s
policies and Employee’s agreement(s) with the Company and/or common law.
Employee hereby represents and warrants that he or she has not breached

14

--------------------------------------------------------------------------------

  

 

any of his or her obligations under Section 4 of the Program and hereby ratifies
and affirms such obligations, which shall continue in full force and effect in
accordance with their terms.  Employee understands and agrees that upon any
violation of the provisions of Section 4 of the Program, any and all payment or
benefits under the Program shall immediately stop and Employee shall be
obligated to return to the Company any amounts previously paid to Employee under
the Program.

3.       No Admission of Wrongdoing.  Employee and the Company agree that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed at any time for any purpose as an
admission by any Company Released Party of wrongdoing or evidence of any
liability or unlawful conduct of any kind.

4.       Consultation with Attorney; Voluntary Agreement.  The Company hereby
advises Employee to consult with an attorney of his or her choosing prior to
signing this Agreement.  Employee understands and agrees that Employee has the
right and has been given the opportunity to review this Agreement with an
attorney.  Employee acknowledges and agrees that the payments and benefits
provided by the Company under the terms of the Welltower Inc. 2017-2019
Long-Term Incentive Program are sufficient consideration to require him or her
to comply with his or her obligations under this Agreement.  Employee represents
that he or she has read this Agreement and understands its terms and that he or
she enters into this Agreement freely, voluntarily, and without coercion. Except
as otherwise provided in Section 1.2, EMPLOYEE, FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST EACH AND EVERY COMPANY
RELEASED PARTY AS OF THE DATE OF EXECUTION OF THIS AGREEMENT.

5.       Effective Date; Revocation.  Employee acknowledges and agrees that: (a)
Employee has been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement, although he or she may at his or her
discretion, knowingly and voluntarily, sign and return the Agreement at any
earlier time, but Employee may not sign and return the Agreement until on or
after his or her last day of employment with the Company; (b) modification of
this Agreement does not restart this twenty-one (21)-day consideration period;
(c) Employee is waiving rights or claims which may be waived by law in exchange
for consideration that is not otherwise due to Employee, including claims and
rights under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and as otherwise described in this Agreement; (d) rights or claims that
may arise after the date this Agreement is executed, including those arising
under the ADEA, are not waived by this Agreement; (e) at any time within seven
(7) days after signing this Agreement, Employee may revoke this Agreement; and
(f) this Agreement is not enforceable until the revocation period has passed
without a revocation.

To revoke this Agreement, Employee must send a written statement of revocation
delivered by certified mail to Welltower Inc., Attn:  Chief Executive Officer,
4500 Dorr Street, Toledo, OH  43615.  This revocation must be received no later
than the seventh (7th) day following Employee’s execution of this Agreement. If
no such revocation occurs, this Agreement shall become effective on the eighth
(8th) day following execution of this Agreement.

In the event that Employee revokes this Agreement, it shall have no force or
effect, and Employee shall have no right to receive or retain any payments and
benefits provided by the Company under the terms of the Welltower Inc. 2017-2019
Long-Term Incentive Program.

6.       Severability.  In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.

7.       Waiver.  No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.  This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.

8.       Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Ohio, without regard to principles of
conflict of laws of such state.

9.       Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

10.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

15

--------------------------------------------------------------------------------

  

 

[signature page follows]

 

16

--------------------------------------------------------------------------------

  

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.

 

Dated:  October 3, 2017

EMPLOYEE

 

 

 

/s/ Scott A. Estes                                                 

 

Name: Scott A. Estes

 

 

 

 

Dated:  October 3, 2017

 

WELLTOWER INC.

 



 

By: /s/ Matthew McQueen                             

 

Name: Matthew McQueen

 

Title:   Senior Vice President – General Counsel and Corporate Secretary

 

 

 

 

17

--------------------------------------------------------------------------------

  

 

Exhibit C

 

EXISTING EQUITY AWARDS

 

EXISTING EQUITY AWARDS WITH TIME-BASED VESTING

1)            Restricted Stock

Date of Agreement

Initial Award

Unvested Shares as of Date of Agreement to be fully vested

February 7, 2013

24,028

4,805

February 5, 2015

11,380

2,845

February 12, 2016

14,982

7,490

February 26, 2016

43,068

14,356

TOTAL

29,496

2)            Stock Options

Date of Agreement

Initial Grant

Type of Grant

Exercise Price

Maximum Expiration Date

Options Outstanding*

January 27, 2011

2,033

ISO

$49.17

January 27, 2021

2,033

January 27, 2011

17,449

NSO

$49.17

January 27, 2021

17,449

January 26, 2012

1,744

ISO

$57.33

January 26, 2022

1,744

January 26, 2012

22,561

NSO

$57.33

January 26, 2022

22,561

 

TOTAL

43,787

             

*All options are fully vested.

EXISTING EQUITY AWARDS WITH PERFORMANCE-BASED VESTING

1) 3-Year LTIP Shares

Pro rata payment in shares for any award earned under the 2015-2017 Long-Term
Incentive Program, the 2016-2018 Long-Term Incentive Program, and the 2017-2019
Long-Term Incentive Program based on Company performance as of September 30,
2017, determined and prorated in accordance with the terms of the respective
program. 

For the avoidance of doubt, for purposes of the 2015-2017 Long-Term Incentive
Program, the 2016-2018 Long-Term Incentive Program, and the 2017-2019 Long-Term
Incentive Program, Executive shall be deemed to have had a termination of
employment by reason of a “Qualified Termination” on the Termination Date.

2) 3-Year LTIP – Dividend Accrual

The value of accrued dividend equivalents on shares to be issued under the
2015-2017 Long-Term Incentive Program and the 2016-2018 Long-Term Incentive
Program from the beginning of each of the performance periods through October 3,
2017, and the 2017-2019 Long-Term Incentive Program from the beginning of the
performance period through the date the Issuance Date (as defined in the
2017-2019 Long-Term Incentive Program), in accordance with the terms of the
respective program.

 

 

 

18

--------------------------------------------------------------------------------